Citation Nr: 0921624	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant was a member of the Army Reserves and the Army 
National Guard of South Carolina and had various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) for more than 26 years until September 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

A video conference hearing was held before the undersigned 
Acting Veterans Law Judge at the RO in February 2009; a copy 
of the transcript is in the record. 


FINDINGS OF FACTS

1.  In a September 2006 rating decision, the RO confirmed a 
May 2002 RO denial of the appellant's claim for service 
connection for bilateral hearing loss; the appellant did not 
initiate an appeal to the September 2006 rating decision.

2.  Service connection for tinnitus was denied by the RO in 
September 2006 decision; the appellant did not initiate an 
appeal to the September 2006 rating decision.  

3.  Evidence associated with the claims file since the 
September 2006 denials of the claims for service connection 
for bilateral hearing loss and tinnitus includes evidence 
that is not cumulative and/or redundant of evidence of record 
at the time of the prior denials, that relates to an 
unestablished fact necessary to substantiate the claims, and 
that raises a reasonable possibility of substantiating the 
appellant's claims for service connection.

4.  While in service, the appellant likely had significant 
noise exposure consistent with his duties as materials 
storage specialist.  

5.  The appellant currently has hearing loss in each ear to 
an extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that his current 
bilateral hearing loss is related to noise exposure in 
service.  

6.  The July 2008 VA examination report reflects a diagnosis 
of tinnitus, and the overall record tends to support a 
finding that the appellant's current bilateral tinnitus is 
related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, confirming the May 
2002 denial of service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The September 2006 rating decision, denying service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

3.  As evidence submitted since the September 2006 rating 
decision is new and material, the criteria for reopening the 
claims for service connection for bilateral hearing loss and 
tinnitus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.385 (2008).  

5.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board is reopening the previously denied 
claims and granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Petitions to Reopen

Service connection for hearing loss was denied in a May 2002 
rating decision.  The appellant did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

At the time of this decision, the evidence included the 
appellant's service treatment records and post-service 
private treatment records showing a diagnosis of bilateral 
hearing loss.  The RO determined that the record did not 
contain an opinion linking the diagnosed bilateral hearing 
loss to military service.  

In June 2006, the appellant applied to reopen his claim for 
service connection for bilateral hearing loss.  He also 
claimed service connection for tinnitus.  He submitted a 
statement, in which a private physician indicated that the 
appellant experienced exposure to loud noise in the military 
and that his hearing loss is likely service connected.

In a September 2006 rating action, the RO found that this 
medical statement, although new, was inadequate to grant 
service connection and determined that the appellant had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for bilateral hearing loss.  It 
was also noted that an audiogram did not mention ringing in 
the ears.  Service connection was denied for tinnitus.  The 
appellant did not appeal the decision, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

It appears that the RO reopened the claims for service 
connection for bilateral hearing loss and for tinnitus and 
reviewed the claims on a de novo basis.  

Regardless of the RO's determination that new and material 
evidence had or had not been submitted, the Board must make 
its own determination of whether new and material evidence 
has been received.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial).  

The Board finds that new and material evidence has been 
submitted sufficient to reopen the previously denied claims 
for service connection for hearing loss and for tinnitus.  
The claim for service connection for hearing loss had been 
denied because it had been determined that the record did not 
contain a competent medical opinion linking hearing loss to 
military service.  The claim for tinnitus was denied because 
of the lack of a diagnosis of tinnitus.

The evidence added since the September 2006 rating decision, 
includes a July 2008 VA examination which shows a diagnosis 
of tinnitus.  The appellant also submitted a more detailed 
statement from the private physician linking his bilateral 
hearing loss to military service.  Moreover, the appellant 
provided testimony, during his video conference hearing, 
which gave a more detailed picture of his in-service duties.  

As the aforementioned evidence was not previously considered 
by agency adjudicators, and is not cumulative or duplicative 
of evidence previously of record, it is "new."  As noted 
above, in regard to tinnitus, the appellant was previously 
denied service connection because there was no evidence of a 
diagnosed disability.  As the new evidence now includes a 
diagnosis of tinnitus, the evidence relates to an 
unestablished fact that is necessary to substantiate the 
claim.  

In regard to hearing loss, as noted the appellant has 
provided a more detailed statement from his private 
physician.  Further, a VA examiner added comments regarding 
the etiology of the appellant's hearing loss.  When such 
evidence is considered in light of the additional lay 
statements and testimony describing his in-service day-to-day 
duties and activities, the Board also finds this evidence 
provides a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.  The Board 
reiterates that, for purposes of reopening, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Accordingly, the Board concludes that the criteria for 
reopening the claims for service connection for bilateral 
hearing loss and for tinnitus are met, and the claims are 
reopened and will be considered on the merits.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Having reopened the claims, the current decision will be 
based on a de novo review of the record.  Before the Board 
may proceed, however, it must first determine whether 
rendering a decision will prejudice the appellant in the 
course of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Because the RO also reopened and reviewed the 
claims on a de novo basis, the appellant is not prejudiced.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id. 
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d). 

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service, or if pre-existed service was aggravated 
therein.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims has held that the 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

First addressing the question of current disability, the 
Board notes that during the appellant's extensive periods of 
service, the examination records reflect increasing hearing 
loss over the years.

At VA examination in July 2008, pure tone thresholds in the 
right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 30, 
35, 80, 90, and 90 decibels, respectively; and in the left 
ear the pure tone thresholds were 25, 25, 65, 75, and 75 
decibels, respectively.  The VA examiner also noted tinnitus.  

The audiometric testing results clearly establish hearing 
loss in each ear as defined in 38 C.F.R. § 3.385 and the 
presence of tinnitus.  The question remains whether there 
exists a medical nexus between such bilateral hearing loss 
and tinnitus and military service.

In this appeal, the appellant has alleged that he had in-
service noise exposure, the "injury" to which the claimed 
disabilities relate.  While his service treatment records do 
not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Board notes that 
in written statements, as well as during testimony given at a 
February 2009 video conference hearing, the appellant 
reported that his main duty with the National Guard was as a 
forklift operator.  He contends that he worked in an 
extremely noisy environment as materials handler.  The 
appellant's service personnel records confirm that he was a 
materials storage specialist, which is consistent with his 
reported duties.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
determined that tinnitus is the type of disorder associated 
with symptoms capable of lay observation.  Considering the 
circumstances of the appellant's service, he was likely 
exposed to some, and possibly significant, noise exposure in 
service from his duties as a materials storage specialist and 
secondarily from the firing of weapons.  In addition, the 
appellant is competent to assert the occurrence of in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the appellant's assertions of in-service noise 
exposure as credible.  The Board also finds that the record 
presents an objective basis for attributing the appellant's 
current bilateral hearing loss and tinnitus to service.

The VA examiner in July 2008 indicated that a determination 
regarding whether hearing loss/tinnitus was incurred in 
service would be speculative.  She also noted that the 
appellant experienced noise exposure during Army National 
Guard service and coincident with his civilian occupation.  

Significantly, the record contains a private physician's 
opinion that the appellant's hearing loss is secondary to 
noise exposure experienced during military service.  
Furthermore, for service connection, the Board notes that in-
service noise exposure need not be the only source of 
acoustic trauma; it must only be a contributing source.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
appellant's credible assertions of in-service noise exposure 
and that he experienced hearing loss and tinnitus during 
service and since service, the nature of the disabilities, 
and affording him the benefit of the doubt on the question of 
in-service injury and medical nexus, the Board concludes that 
the criteria for service connection for bilateral hearing 
loss and tinnitus are met.




ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.

As new and material evidence has been received, the claim for 
service connection for tinnitus loss is reopened.  

Service connection for tinnitus is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


